 

Case 4:17-cv-00688 Document 23 Filed in TXSD on 01/11/19 Page l of 5

lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

_ESTEBAN TERAN,
v.

§
§
§ 4
§ CIVIL ACTION NO. 4:]7-cv-00688
RUBY TRUCK LINES, INC., J.B. HUNT §
TRANSPORT, INC. AND PHILLIP DOE §

CONFIDENTIALITY AGREEMENT REGARDING J.B. HUNT TRANSPORT’S

CORPORATE DOCUMENTSz INCLUDINGz BUT NOT LIMITED TOl CONTRACT
WITH GOODMAN GLOBAL HOLDINGS. INC.

This Contidentiality Agreement is entered into by and between J.B. Hunt Transport, Inc. (“J.B.
Hunt”) and Esteban Teran (“Teran”), sometimes jointly referred to as the “Parties”.

J.B. Hunt has agreed to produce certain corporate documents in effect at the time of the incident
made the basis of the above-styled and numbered lawsuit, which J.B. Hunt asserts contains
contidential, proprietary trade secret information and/or has copyrighted protection. The Parties wish
to ensure that such asserted confidential, proprietary trade secret information and/or copyrighted
protection will not be used for any purpose, other than (l) Teran’s 202 action, (2) any lawsuit arising
out of information gained from Teran’s 202 action, and/or (3) any lawsuit related to the incident
made the basis ofTeran’s 202 action. T he Parties further wish to ensure the contidential, proprietary
trade secret information and/or copyrighted protection will not be made public, or disseminated in
any way, by any party to the aforementioned proceedings or any other party, or be otherwise
disseminated beyond the extent necessary for the purposes of this action.

The Parties, therefore, agree:

l. For the purposes of this agreement, “Confidential lnformation” means J.B. Hunt’s corporate
documentation, including, but not limited to, its “Dedicated Contract Services Carrier
Agreement” with Goodman Global Holdings, Inc., plus any other materials designated by
J.B. Hunt that may be produced in this litigation and any discovery responses and/or
deposition testimony pertaining thereto.

2. “Qualiiied Person” as used herein means the Court and:
a. Attorneys of record and their clients in this litigation and any associated counsel, in-
house counsel, and any employees of such attorneys and counsel and/or J.B. Hunt to

whom it is necessary that the information be disclosed for purposes of this litigation;

b. Independent expert witnesses, who are not a party to this litigation, Who have been
specially retained to assist in this litigation;

Page 1

 

 

.| _ .., ‘ . . .I

Case 4:17-cv-00688 Document 23 Filed in TXSD on 01/11/19 Page 2 of 5

c. Court reporters taking testimony involving this litigation and necessary stenographic
and clerical personnel therefore; and

d. Any other person who is designated as a Qualit`ied Person by Order of the Couit, after
notice to all parties.

Information disclosed at the taking of a deposition that contains, references, or otherwise
denotes Confidential Information may be designated by indicating on the record at the taking
of the deposition that the testimony is Confidential Infonnation and subject to the provisions
of this Agrecment. ln addition to this procedure, a party may designate a portion of a
deposition as Confidential Information within fifteen (l 5) days after receipt of the deposition
transcript T his designation shall be in writing and delivered to trial counsel in this case,
identifying the deposition and specifying by page and line the portions designated as
Confidential Information. Portions of depositions designated iii such awritten notice shall be
subject to the same restrictions as portions contemporaneously designated The failure of a
party to contemporaneously designate a portion of a deposition as Confidential Iriformation
at the taking of the deposition shall not constitute a waiver of any claim that the information
constitutes a trade secret, or confidential or proprietary information, provided that the portion
of the deposition is timely designated in accordance With this paragraph

A Qualified Person receiving any information designated as Confidential Information shall
not make it available to persons or entities other than Qualitied Persons as defined in
Paragraph 2.

Notwithstandin g anything to the contrary, any deponent may view the transcript of his or her
deposition.

A Qualified Person who receives Confidential lnformation:
a. shall only use the information for purposes of this litigation, and

b. shall not disclose the information to any person or entity other than another Qualii`ied
Person as defined in Paragraph 2.

Nothing shall prevent disclosure beyond the terms of this Agrecment, if the party who
designated the information as Confidential Inforination consents to such disclosure, or if the
Court, after notice to all parties, orders such disclosure,

A party desiring to use any Confidential Information in a brief, motion, exhibit, or the like
shall file the Confidential Information or the portion of a brief, motion, exhibit containing
such Confidential lnformation in a sealed opaque envelope or container which is marked
with the style of this action and a legend indicating that the contents of the envelope or
container discloses or describes Confidential lnformation which is subject to this Agrecment,

Page 2

 

Case 4:17-cv-00688 Document 23 Filed in TXSD on 01/11/19 Page 3 of'5

lO.

ll.

l2.

l3.

";;-\.i -=~-l `~' ' l '~ 1 ;;'.i.'.;,-,,_V \ -.-';" - ' '~¢

The Clerk of this Court shall maintain under seal all documents, including aftidavits,
motions, briefs, memoranda of law, transcripts of trial and/or hearing testimony, and other
papers filed in this litigation which have been designated, in whole or in part, as Contidential
lnformation.

If a producing party inadvertently discloses to a receiving party any document, thing or
information containing information that it deems confidential, without designating it as
Confidential lnformation, the producing party shall, upon discovery of such inadvertent
disclosure, promptly inform the receiving party in writing and the receiving party shall
thereafter treat the document, thing, or information as Confidential lnformation under this
Agrecment. To the extent such document, thin g, or information may have been disclosed to
persons other than Qualified Persons as defined in paragraph 2, the producing party shall
make every reasonable effort to retrieve the document, thing, or information promptly from
such persons and to limit any further disclosure to non-Qualiiied Persons.

Within sixty (60) days after the conclusion of this litigation, any originals or reproductions,
or any documents produced by a party containing Con:t'idential Information, shall be returned
to the producing party. Pleadings, discovery responses, other papers filed by this Court, and
work-product materials may be retained by each party’s attorneys. This Agrecment shall
continue to be binding atter the conclusion of this litigation, except that (a) there shall be no
restriction on documents that are used as exhibits for the Court (unless such exhibits were
filed under seal) and (b) a party may seek the Written permission of the party designating the
information or order of this Court.

Nothing in this Agrecment shall prevent a Qualitied Person who receives Confidential
lnformation during the course of this litigation from disclosing such Confidential Information
to a Non-Qualified Person, if such information is or becomes part of the public domain
through no fault of the Qualified Person. '

The documents/evidence that are designated as “Contidential” may be challenged by any
attorney/party in the case if a challenge is made in writing within thirty (3 0) days of said
designation and a hearing held as soon as reasonably practicable, but in no event a request for
hearing must be made not less than Sixty (60) days from the challenge.

Nothing herein shall prevent a party from questioning any person or examining any witness at
deposition, a hearing, or trial with respect to any confidential document

oRDERED AND ENTERED annie fn day er -

 

 

HONORABLE JUDGE PRESIDING

Page 3

 

 

l § ._|

Case 4:17-cv~00688 Docu

AGREED AS TO FORM AND SUBSTANCE:

@onald L. Bair w l l
Jason D. Goff

BairHilty, P.C.

Counsels for J.B. Hunt Transport, Inc.

Nick Oweyssi
Counsel for Esteban Teran

merit 23 Filed in TXSD on 01/11/19

 

David Deiss
Counsel for Ruby Truck Line

Page 4 of 5

Page 4

 

Case 4:17-cv-00688 Document 23 Filed in TXSD on 01/11/19 Page 5 of 5

AGREEI) AS TO FORM AND SUBSTANCE:

 

Ronald l,. Bair
Jason D. G_ofl`
BairHilty, P.C.
Counsels for J.B. Hunt T."ansport, lnc.

a '\

t ban ieran

Nick Owc /ssi

i.oi' h.`

  
   

Couns':

      

 

David Deiss - "\“//

Counsel for Ruby Truck Lir\e

Page 4

